Citation Nr: 0728667	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  03-08 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
lower back injury.

2.  Entitlement to service connection for the loss of a right 
kidney.

3.  Entitlement to service connection for the residuals of 
dental trauma.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The veteran was notified of 
that decision and he appealed to the Board for review.  
Boise, Idaho.  The veteran was notified of that decision and 
she appealed to the Board for review.  

In November 2004, a hearing on appeal was held before the 
undersigned, who is the Veterans Law Judge designated by the 
Chairman to conduct that hearing.  A transcript of the 
hearing was produced and included in the claims folder for 
review.

The Board subsequently found that the evidence did not 
support the veteran's claim for the issues noted on the front 
of this action.  The issue of entitlement to service 
connection for the residuals of a cold injury to the feet was 
remanded to the Appeals Management Center (AMC) for 
additional development.  Nevertheless, upon receiving 
notification of the Board's Decision/Remand (which was issued 
in February 2005), the veteran appealed to the United States 
Court of Appeals for Veterans Claims (the Court) for review.

The veteran, through his attorney, submitted a brief in 
support of the claim.  Subsequently, the VA and the veteran 
presented a Joint Motion for Partial Remand.  This Joint 
Motion asked the Court to vacate the Board's February 2005 
decision portion of the Decision/Remand.  It was further 
asked that the three issues be remanded by the Court.  The 
Court adopted the Joint Motion for Partial Remand and issued 
an Order in December 2006.  The claim has since been returned 
to the Board for action.

The Board notes that the issue of entitlement to service 
connection for the residuals of a cold injury to the feet has 
been resolved since the issuance of the Board's February 2005 
Decision/Remand.  After that issue was remanded, the AMC 
operating out of the Cleveland RO granted service connection 
for each foot in a September 2005 decision.  As such, that 
particular issue is no longer before the Board.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As reported above, the Court has adopted the actions 
suggested by a Joint Motion for Remand that has been 
submitted by the veteran's attorney and the VA.  The Court 
found that the Board did not comply with its duty to assist 
when the VA did not fully develop the claim.  Specifically, 
it was concluded that because some of the veteran's service 
medical records may have been destroyed in the National 
Personnel Records Center (NPRC) fire of 1973, the VA was 
obligated to advise the veteran of alternate methods of 
supporting his claim.  Because, in the opinion of the Court, 
this was not done, this issue was being returned to the Board 
for further action.

The Court also insinuated that the Board should have remanded 
the remaining issues for the purpose of obtaining medical 
examinations of the affected body parts.  Because this was 
not done, the Court suggested that the veteran had not been 
properly assisted by the VA in the development of his claim.  
Hence, the other two issues have been returned to the Board.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must contact the veteran 
and discover whether he still wishes to 
pursue his dental claim (that does not 
extend to treatment) or if he is 
withdrawing his claim involving dental 
trauma.  The response received from the 
veteran should be included in the claims 
folder for review.

a.  If and only if the veteran wishes to 
pursue his claim involving the teeth, the 
RO/AMC must ask the veteran:

(1) If he is seeking to reopen his claim 
for purposes of an award of disability 
compensation benefits for certain teeth.

(2) If he is seeking a compensable 
evaluation for a dental disability for 
certain teeth.

(3) If he is seeking a restoration for 
dental treatment for certain teeth.

The response(s) received from the veteran 
should be included in the claims folder 
for review.

b. If and only if the veteran wishes to 
pursue his claim involving the teeth, the 
RO/AMC must inform the veteran of the 
difference between a grant of service 
connection for a dental injury or trauma 
versus a grant of service connection for 
dental outpatient treatment.  See 38 
C.F.R. §§ 3.381, 17.161 (2006) and 38 
U.S.C.A. § 1712 (West 2002).  Moreover, 
the RO/AMC must notify the veteran of his 
previous dental rating (from August 
1955), how that rating affects his 
current claim, and how nonservice-
connected teeth could be affected on a 
secondary basis by the service-connected 
teeth.  A copy of all correspondence 
should be included in the claims folder 
for review.

2.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment for disabilities 
involving the teeth, the lower back, and 
his right kidney from January 2004 to the 
present, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified 
regarding the issues on appeal.  Copies 
of the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  Of particular 
interest are any and all dental treatment 
records, along with any physical 
examinations that may have been performed 
over the past few years.  If requests for 
any private treatment records are not 
successful, the RO/AMC should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2006).

3.  The AMC/RO should contact the veteran 
and inform him of what service medical 
records it has and what records appear to 
be missing.  The AMC/RO should advise the 
veteran that he can submit alternate 
evidence to support his claim, including, 
including statements from service medical 
personnel; statements from individuals 
who served with him ("buddy" 
certificates or affidavits); employment 
physical examinations; medical evidence 
from hospitals, clinics from which and 
private physicians from whom he may have 
received treatment, especially during 
service or soon after discharge; letters 
written during service; and insurance 
examinations.

The AMC/RO is instructed to inform the 
appellant that the Court has held that 
the "duty to assist is not always a one-
way street," and that the veteran has an 
obligation to actively participate in the 
retrieving of any information/documents 
pertinent to his claim.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  
All obtained evidence should be included 
in the claims folder for future review.  
If no additional evidence is received, 
this should be noted in the claims 
folder.

3.  The AMC/RO should attempt to complete 
the development of the evidence with 
regard to the "missing" service medical 
records in accordance with the provisions 
of the VA Adjudication Procedure Manual, 
M21-1, Part III, paragraphs 4.23, 4.25, 
and 4.29, by sending a NA Form 13055, 
Request for Information Needed to 
Reconstruct Medical Data.  The AMC/RO 
should supply the veteran's date of 
birth, dates of active duty, and any 
other relevant information in its 
possession.  Then, the AMC/RO should 
contact the NPRC and request copies of 
all the veteran's personnel records and 
any hospital records for his period of 
military service from August 1950 to 
August 1954. 

Additionally, the AMC/RO should also 
request all secondary sources of service 
medical records such as Surgeon General's 
Office (SGO) reports and any actual 
surgical/clinical records from the 
military bases the veteran was stationed 
during his enlistment.  

Any information obtained is to be 
associated with the veteran's claims 
folder.  If the search(es) for the 
veteran's service department and medical 
records and/or for alternate records is 
(are) negative, documentation to that 
effect must be placed in the veteran's 
claims folder.  

If any of the above records cannot be 
obtained and the VA does have affirmative 
evidence that they do not exist, then the 
RO/AMC should inform the veteran of the 
records that the VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also, the RO/AMC should 
inform the veteran that VA will proceed 
to decide his appeal without these 
records unless he is able to submit them.  
38 CFR § 3.159 (2006).  The AMC/RO should 
allow an appropriate period of time 
within which to respond.

4.  The RO/AMC should schedule the 
veteran for various specialized 
examinations in order to determine 
whether the veteran now suffers from the 
claimed disabilities, to include the 
residuals thereof.  The examiners should 
be given a copy of this remand and the 
appellant's entire claims folder.  The 
examiners should be requested to review 
the appellant's medical history prior to 
conducting the examinations and state 
that this has been accomplished.  All 
necessary tests, including those 
involving the right kidney (or the lack 
thereof), should be conducted and the 
examiners should review the results of 
any testing prior to completion of the 
report.

The appropriate examiner should express 
an opinion as to whether the veteran now 
suffers from a disorder, disability, or 
disease, and if he does, the examiner 
should also opine as to whether the 
disability is at least as likely as not 
related or secondary to the veteran's 
military service or any incidents 
therein.  If these matters cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the appropriate examiner 
in the report.

The examiners must provide comprehensive 
reports including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiners' conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition(s) at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination reports.

The results proffered by the examiners 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  If the veteran suffered 
from a condition in service and the 
examiner does not believe that the 
veteran now suffers from any type of 
residual, a detailed explanation should 
be provided.  If the veteran suffered 
from a pre-existing service condition and 
the examiner does not believe that the 
veteran's service aggravated the 
veteran's service, it is requested that 
the examiner provide comments concerning 
such an assessment.  It is requested that 
the results of the examinations be typed 
and included in the claims folder for 
review.

5.  If and only if a determination is 
made that the veteran wishes to pursue a 
claim involving dental benefits, then the 
veteran should be afforded a VA dental 
examination.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The examiner should note whether the 
veteran has lost any teeth since the 
veteran left service.  The dentist should 
also note whether any nonservice-
connected teeth have been affected by his 
service-connected teeth resulting in some 
type of dental treatment.  Finally, the 
examiner should describe whether the 
veteran now needs or is required to have 
any type of VA-allowable dental treatment 
and the dentist should note any other 
conditions of the mouth that the veteran 
might possess.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

6.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006).

Thereafter, the RO/AMC should readjudicate the claims.  If 
the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


